i          i         i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00471-CV

                                           Andres RAMOS,
                                      Appellant and Cross-Appellee

                                                    v.

                                            Lucy AMAYA,
                                      Appellee and Cross-Appellant

                            From the County Court, Maverick County, Texas
                                         Trial Court No. 2654
                             Honorable Jose A. Aranda, Jr., Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 10, 2008

DISMISSED

           Andres Ramos and Lucy Amaya each filed notices of appeal from the judgment of the County

Court of Maverick County. However, Amaya failed to pay the required filing fee. The clerk of this

court notified Amaya by letter that her notice of appeal was conditionally filed and the $175.00 filing

fee was due. See Garza v. Garcia, 137 S.W.3d 36, 37-38 (Tex. 2004).

           Amaya did not pay the filing fee nor did she file her cross-appellant’s brief. On October 21,

2008, the court ordered that Amaya must, within ten days, (1) either pay the filing fee or provide
                                                                                       04-08-00471-CV



proof that she is indigent or otherwise excused by statute or the Texas Rules of Appellate Procedure

from paying the fee and (2) file her cross-appellant’s brief and a written explanation for her failure

to timely file a brief. We advised Amaya that if she failed to respond satisfactorily by the date

ordered, her appeal would be dismissed. See TEX . R. APP . P. 5, 38.8(a), 42.3. Amaya has not paid

the filing fee, filed a brief, or responded in any manner to the court’s October 21 order. We therefore

order Lucy Amaya’s cross-appeal dismissed.

       Ramos has filed a conditional motion to dismiss his appeal, stating his desire to dismiss his

appeal if Amaya’s appeal were not pursued. Because we are dismissing Amaya’s appeal, we grant

the motion and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1).



                                                        PER CURIAM




                                                  -2-